IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,405-01


                            EX PARTE ARCHIE PERVIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 13CR-019A IN THE 349TH DISTRICT COURT
                            FROM HOUSTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of kidnapping and

sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant pleaded guilty pursuant to an agreement that the trial court would be able to

consider shock probation as a sentencing option. TEX . CODE CRIM . PROC. art. 42.12, § 6. Applicant

contends, however, that the 180-day deadline in § 6 expired and that the trial court lost jurisdiction.

        The trial court made findings of fact and conclusions of law and recommended that we
                                                                                                   2

restore its jurisdiction under § 6. Relief is granted. In cause number 13CR-019 in the 349th District

Court of Houston County, the trial court’s jurisdiction to consider probation under § 6 shall begin

on the day this Court issues mandate. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 11, 2014
Do not publish